Putnam, J.:
As Laws of 1899, chapter 320 (amending Code Civ. Proc. § 341), gave jurisdiction over a railroad corporation “where any portion of the road operated by it is within the county,” such a railroad corporation is thereby made a resident of the county within which it operates. While the complaint does not aver that the defendant “now” operates a road in Queens county, the words “at all times herein mentioned” are sufficient within the rule that facts once shown are presumed to continue. When the jurisdiction of the County Court arises from the residence of the defendant, such a defendant may be served with process in any county of the State. (Code Civ. Proc. § 347.)
As the County Court’s jurisdiction here arose from the defendant’s residence, and not from the place of service of the summons, service in New York county gave jurisdiction.
. The judgment of the County Court of Queens county reversed and a new trial ordered, costs to abide the event.
Jenks, P. J., Burr, Carr and Stapleton, JJ., concurred.
Judgment of the County Court of Queens county reversed and new trial ordered, costs to abide the event.